Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a)
Claim 1 has been amended to recite “An epoxy resin comprising… a main chain not having an azomethine group”. Paragraph 0017 of the present specification states that specific examples of the mesogenic structure includes a list of groups “…and a group which these group is linked by azomethine group”. Further paragraph 0020 of the present specification states lists an azomethine group as one of the X groups in Formula (1). Applicant also points to paragraph 0032 of the present specification for support, however, there is no disclosure in this paragraph regarding azomethine. Therefore, while there is support to recite that the epoxy resin comprises specific mesogenic group listed in paragraph 0017 where the specific mesogenic group is not linked by an azomethine group and there is support to recite an epoxy resin of formula (1) where X is not azomethine, there is no support to broadly recite an epoxy resin having a mesogenic structure “and a main chain not having an azomethine group” as presently claimed.
Claims 2-25 are rejected as dependent on rejected Claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 as amended is indefinite for failing to define what is represented by “Y”, “n”, “k”, “m”, and “l” in the formulas of Group (I). It appears applicant accidentally deleted the text providing these definitions. 
Claim 5 as amended is indefinite for failing to define what is represented by “X”, “Y”, and “n” in Formula (2) and for failing to describe the function of the formulas of Group (I) and for failing to define what is represented by “Y”, “n”, “k”, “m”, and “l” in the formulas of Group (I). It appears the applicant accidentally deleted the text providing these definitions and descriptions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (JP 2012/138455 A) in view of the evidence of Fujikawa et al. (US 2017/0081579 A1).
Regarding Claims 1-8, Yamashita discloses a polyimide siloxane resin which reacts with a curing agent containing epoxy resin (para 0014). 
The polyimide siloxane is made from a tetracarboxylic acid, a diaminopolysiloxane of formula (1) which has two functional (i.e. amino) groups, and a diamine of formula (2) (para 0020, 0024-0025, 0027-0028). This corresponds to the siloxane structure of the present Claims 6-8; regarding Claim 8, the diaminopolysiloxane of formula (1) corresponds to the claimed structure of 
The epoxy resin may be YX4000HK (para 0058), which according to the evidence of Fujikawa has a formula corresponding to that of present Claims 3-5, where X is a single bond (para 0206).
The reaction between the polyimide siloxane resin and the epoxy resin would form an epoxy resin comprising a mesogenic structure and siloxane structure according to the present Claims 1-8, having no azomethine group in the main chain.
Regarding Claim 9, Yamashita discloses all the limitations of the present invention according to Claim 6 above. Although there is no disclosure of weight average molecular weight of the siloxane compound as presently claimed, given that Yamashita discloses n1 of formula (1) can be 2-50 (i.e. the repeating unit of the diaminopolysiloxane), it is clear that the siloxane compound would inherently possess a weight average molecular weight overlapping that presently claimed.
Regarding Claim 10, Yamashita discloses all the limitations of the present invention according to Claim 1 above. Yamashita further discloses the ratio of the epoxy groups of the epoxy resin to the substituent of the polyimide siloxane resin 
Regarding Claim 11, Yamashita discloses all the limitations of the present invention according to Claim 1 above. Although there is no disclosure that the epoxy resin exhibits a liquid crystal phase as presently claimed, given that Yamashita discloses epoxy resin having a mesogenic structure, it is clear that the epoxy resin would inherently exhibit a liquid crystal phase identical to that presently claimed.
Regarding Claim 12, Yamashita discloses all the limitations of the present invention according to Claim 1 above. Yamashita further discloses use of an additional curing agent, polyvalent isocyanate (para 0038).
Regarding Claims 13 and 14, Yamashita discloses all the limitations of the present invention according to Claim 12 above. Yamashita further discloses 1-200 parts by mass filler based on 100 parts by mass of the polyimide siloxane resin (para 0047). Although there is no disclosure of percent by volume of filler as presently claimed, given that Yamashita discloses this broad amount of filler, it is clear that the amount of filler would overlap that presently claimed absent evidence to the contrary.
Regarding Claim 15, Yamashita discloses all the limitations of the present invention according to Claim 12 above. Although there is no disclosure that the 
Regarding Claim 16, Yamashita discloses all the limitations of the present invention according to Claim 12 above. Yamashita further discloses the resin composition forms a film (i.e. resin sheet) (para 0049).
Regarding Claim 19 and 21, Yamashita discloses all the limitations of the present invention according to Claim 12 above. Yamashita further discloses the resin composition forms a film (i.e. resin sheet) which is cured (para 0049).
Regarding Claim 20 and 22, Yamashita discloses all the limitations of the present invention according to Claims 19 and 21 above. Although there is no disclosure that the cured film comprises a high order structure as presently claimed, given that Yamashita discloses the cured film comprising epoxy resin having a mesogenic structure, it is clear that the cured film would inherently comprise a high order structure identical to that presently claimed.
Regarding Claim 24,.
Claims 1-2, 11-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuratani et al. (JP 2015/048400 A).
Regarding Claim 1, Kuratani discloses an epoxy resin having a siloxane structure and a mesogenic group M (paras 0010, 0014). While Kuratani discloses the mesogenic group may comprise an azomethine group, this is only one of several options and is not required (para 0039). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to produce the epoxy resin of Kuratani wherein the main chain does not have an azomethine group.
Regarding Claim 2, Kuratani discloses all the limitations of the present invention according to Claim 1 above. Kuratani further discloses the mesogenic group M is  -M1-Y-M1-, wherein M1 and M2 are aromatic groups and Y (corresponding to X of the present claims) may be a direct bond, -CH=CH-, -CH=C(Me)-, -CH=C(CN)-, -C≡C-, -CH=CH-CO-, -N=N-, -N=N(→ O)-, or -COO- (para 0039).
Regarding Claim 11, 
Regarding Claim 12, Kuratani discloses all the limitations of the present invention according to Claim 1 above. Kuratani further discloses a resin composition comprising the epoxy resin and a curing agent (para 0073).
Regarding Claim 13, Kuratani discloses all the limitations of the present invention according to Claim 12 above. Kuratani further discloses the resin composition further comprises a filler (para 0022).
Regarding Claim 15, Kuratani discloses all the limitations of the present invention according to Claim 12 above. Although there is no disclosure that the epoxy resin is capable of forming a high order structure as presently claimed, given that Kuratani discloses epoxy resin having a mesogenic structure as claimed, it is clear that the epoxy resin would inherently be capable of forming a high order structure identical to that presently claimed.
Regarding Claim 21, Kuratani discloses all the limitations of the present invention according to Claim 12 above. Kuratani further discloses a cured product of the epoxy resin (para 0020).
Response to Arguments
In light of applicant’s amendments, the 35 USC 102 and 103 rejections of record are withdrawn. New grounds of rejection are set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuda et al. (US 2021/0054133) discloses epoxy with mesogen structure and siloxane structure (abstract; para 0013), where azomethane is listed but not required (para 0062-0064).
Tobita et al. (US 2007/0116938) discloses a liquid crystalline epoxy resin having a mesogenic group and a siloxane bond (paras 0012, 0081).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787